The second count of the indictment only, concluded "against the peace and dignity of the State." The withdrawal of the second count in no way invalidates the first. The formal conclusion at the end of the indictment will be applied to the first count upon the withdrawal or the quashing of the second. Alexander v. State, 27 Texas Crim. App. 533; Morgan v. State, 31 Tex.Crim. Rep.; Ellis v. State, 85 Tex.Crim. Rep.; Polk v. State, 101 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled. *Page 172